Case 2:13-cv-14695-MFL-LJM ECF No. 328 filed 07/08/20          PageID.12680      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,
                                                        Case No. 13-cv-14695
 v.                                                     Hon. Matthew F. Leitman

 CARMEN D. PALMER,

            Respondent.
 _______________________________________________________________________/

                ORDER TERMINATING PETITIONER’S MOTIONS
                   (ECF Nos. 275, 276, 280, and 301) AS MOOT

       Petitioner Omar Rashad Pouncy is a state prisoner in the custody of the Michigan

 Department of Corrections. In this action, Pouncy seeks a writ of habeas corpus. The

 Court has set a hearing on Pouncy’s petition for July 30, 2020. (See Notice, ECF No. 315.)

 Pouncy has also filed numerous motions with the Court. Through this order, the Court

 TERMINATES AS MOOT Pouncy’s (1) motion for entry of order permitting non-collect

 attorney-client conference calls (ECF No. 275), (2) motion for immediate consideration

 (ECF No. 276), and (3) motion to accept pro se supplement (ECF No. 280). In addition,

 based upon a stipulation and order that the Court entered on June 18, 2020 (see ECF No.

 322), the Court also TERMINATES AS MOOT Pouncy’s renewed motion for discovery

 (ECF No. 301.)

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
 Dated: July 8, 2020                      UNITED STATES DISTRICT JUDGE


                                             1
Case 2:13-cv-14695-MFL-LJM ECF No. 328 filed 07/08/20          PageID.12681     Page 2 of 2




        I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on July 8, 2020, by electronic means and/or ordinary mail.


                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                            2
